           Case 1:18-cv-00773-RBW Document 79 Filed 06/01/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



STATE OF NEW YORK, et al.,                                     )
                                                               )
        Plaintiffs,                                            )       Civil Action No. 1:18-cv-0773
                                                               )
                v.                                             )       Hon. Reggie Walton
                                                               )
U.S. ENVIRONMENTAL PROTECTION                                  )
AGENCY, et al.                                                 )
                                                               )



      NOTICE OF ACTION BY U.S. ENVIRONMENTAL PROTECTION AGENCY


        Defendants the United States Environmental Protection Agency et al. (hereafter “EPA”)

hereby report that on May 29, 2020, the Agency transmitted to the Office of Management and

Budget (“OMB”) a final rule package titled, “Oil and Natural Gas Sector: Emission Standards

for New, Reconstructed, and Modified Sources Review.” RIN 2060-AT90.1 This package

reflects EPA’s draft final action on its 2019 proposal to rescind methane standards for new

sources in the oil and natural gas sector, the statutory predicate for issuing the guidelines at issue

in this litigation. 84 Fed. Reg. 50,244 (Sept. 24, 2019) (proposed rule). EPA has requested that

OMB conduct its review of this final rule package on an expedited basis within 30 days. As

EPA represented in its May 15, 2020 status report, if expedited review is granted, the Agency

anticipates that it will finalize this rule by the end of July.




1
  The status of this submission should be reflected shortly on https://www.reginfo.gov/public/do/
eoAdvancedSearchMain.

                                                         1
        Case 1:18-cv-00773-RBW Document 79 Filed 06/01/20 Page 2 of 3



                                   Respectfully Submitted,

                                   United States Department of Justice
                                   Environment & Natural Resources Division


Dated: June 1, 2020                  /s/ Heather E. Gange
                                   HEATHER E. GANGE
                                   D.C. Bar 452615
                                   Environmental Defense Section
                                   P.O. Box 7611
                                   Washington, DC 20044
                                   Tel. 202.514.4206
                                   Fax. 202.514.8865
                                   Heather.Gange@usdoj.gov




                                      2
         Case 1:18-cv-00773-RBW Document 79 Filed 06/01/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Heather E. Gange, certify that on this 1st day of June 2020, I electronically filed the

foregoing through the CM/ECF system which caused all Parties to be served by electronic

means, as more fully reflected on the Notice of Electronic Filing:



                                                      /s/ Heather E. Gange
                                              HEATHER E. GANGE
                                              United States Department of Justice
                                              Environment and Natural Resources
                                                Division
                                              Environmental Defense Section
                                              P.O. Box 7611
                                              Washington, DC 20044
                                              Tel. (202) 514-4206




                                                 3
